The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 June 3, 2021

                                2021COA78

No. 19CA2052, Briargate at Seventeenth Avenue Owners
Association v. Nelson — Real Property — Common Interest
Communities — Colorado Common Interest Ownership Act;
Creditors and Debtors — Accord and Satisfaction — Setoff

     A division of the court of appeals considers whether a

homeowner may offset what he owes in assessments to a

homeowners’ association (HOA) against what the HOA owes him

from judgments entered in prior court cases. The division

concludes that any common law right in the homeowner to offset

damages is barred by the public policy of Colorado’s Common

Interest Ownership Act (CCIOA), sections 38-33.3-101 to -402,

C.R.S. 2020.

     The division also determines that (1) the homeowner’s practice

of using restrictive endorsements on checks to the HOA, without

regard to whether a dispute existed, was indicative of a lack of good
faith undermining the homeowner’s reliance on the defense of

accord and satisfaction set forth in section 4-3-311, C.R.S. 2020, of

the Colorado Uniform Commercial Code; (2) the HOA was entitled to

reject checks with restrictive endorsements on them; (3) the

homeowner’s obligations with respect to the rejected checks were

suspended from the time the checks were “taken” by the HOA until

they were rejected by the HOA; and (4) the HOA, as the prevailing

party, was entitled to reasonable attorney fees and costs. The

division reverses a relatively minor part of the judgment and

remands the matter for a recalculation of damages.
COLORADO COURT OF APPEALS                                      2021COA78


Court of Appeals No. 19CA2052
City and County of Denver District Court No. 18CV32628
Honorable Kandace C. Gerdes, Judge


Briargate at Seventeenth Avenue Owners Association, a Colorado non-profit
corporation,

Plaintiff-Appellee,

v.

John G. Nelson,

Defendant-Appellant.


          JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
       ORDER AFFIRMED, AND CASE REMANDED WITH DIRECTIONS

                                  Division I
                         Opinion by JUDGE DAILEY
                         Freyre and Yun, JJ., concur

                          Announced June 3, 2021


Winzenburg, Leff, Purvis & Payne, LLP, Wendy F. Weigler, Littleton, Colorado,
for Plaintiff-Appellee

Law Office of John G. Nelson, John G. Nelson, Denver, Colorado, for
Defendant-Appellant
¶1       In this action to collect unpaid homeowners’ association (HOA)

 assessments, defendant, John G. Nelson, appeals the trial court’s

 entry of judgment in favor of, and award of attorney fees and costs

 to, plaintiff, Briargate at Seventeenth Avenue Owners Association

 (Briargate). We affirm in part, reverse in part, and remand with

 directions.

                             I.    Background

¶2       Briargate is the HOA for certain condominiums in Denver.

 Nelson has been one of the condominium owners since 2002.

¶3       The parties previously engaged in litigation, resulting in money

 judgments in favor of Nelson.

¶4       Briargate brought the present action in July 2018 to recover

 alleged unpaid assessments, interest, collection costs, and attorney

 fees.

¶5       Three years earlier, Briargate had adopted a resolution

 (February 2015 Resolution) providing that (1) balances left unpaid

 for ten days would accrue a monthly late fee of $50, an 8% per

 annum interest rate, and service fees; (2) it could collect attorney

 fees for legal actions to recover unpaid balances; and (3) owners’

 payments to Briargate would be allocated in the following order:


                                     1
 legal fees and costs, enforcement and collection expenses, late fees,

 returned check charges, lien fees, any costs and fees pursuant to

 the “Declaration [of the HOA],” and lastly regular or special

 assessments.

¶6    In January 2016, Nelson began paying Briargate his monthly

 HOA assessments with checks containing a handwritten notation in

 the memo line saying either “HOA Account — Payment in Full” or

 “HOA Account + Payment in Full.” He did this, he said, because

 Briargate (1) had used “concerning” accounting practices in the past

 and (2) changed management companies, making it no longer

 feasible for him to pay his bills in person and obtain paper receipts

 in return.

¶7    Nelson’s account with Briargate had a zero balance as of June

 30, 2016. But earlier, in February 2016, Briargate had notified its

 members in a letter that (1) a special assessment for an insurance

 deductible on a new roof was necessary and (2) “[e]ach owner is

 responsible for their portion of the deductible according to your




                                   2
 ownership percentage. Your percentage, and the amount due, is

 listed on the enclosed statement.”1

¶8    When Nelson had not paid the special assessment by

 September 21, 2016, Briargate (1) notified him in a letter that his

 account was “delinquent” in the amount of $984.99; and (2)

 attached to the letter a page from a ledger showing Nelson owed

 $905, plus a late fee and interest, in connection with the “Insurance

 Deductible.” Thereafter, Briargate again notified Nelson via letter

 (this time through certified mail) of the delinquency and twice in the

 form of a debt collection notice pursuant to section 38-33.3-316.3,

 C.R.S. 2020.

¶9    Between June 2016 and March 2017, Nelson sent Briargate

 nine handwritten checks, all for his regular monthly assessments

 and each containing a restrictive endorsement of the type

 mentioned above. (During this time, the only payments Nelson did

 not make to Briargate were for the $905 special assessment and




 1According to Nelson, he never received the letter. He admitted,
 however, hearing a rumor about the roof assessment in the spring
 or early summer of 2016.

                                   3
  late fees and interest attached to it.) Briargate deposited all nine of

  these checks.

¶ 10   Nelson sent two more checks, just like the previous nine, in

  April and May 2017. However, Briargate returned these checks to

  Nelson. In a letter dated June 5, 2017, Briargate notified Nelson

  that it rejected, and consequently was returning, his April and May

  2017 checks “due to the[ir] restrictive endorsement[s].”

¶ 11   Nelson responded on June 10, 2017, in a letter informing

  Briargate that, rather than continuing to pay his account by check,

  he would (1) “start setting off monthly payments against the various

  judgments [he] hold[s] against the HOA” and (2) resume making

  payments by check when the balance of those judgments had been

  satisfied.

¶ 12   Between June 2017 and July 2018, Briargate continued to

  assess late fees and interest on Nelson’s account. It also added a

  second special assessment (totaling $10,860) to Nelson’s account.

  Nelson attempted to pay that special assessment with two checks,




                                     4
  one in October 2018 and one in November 2018.2 Briargate

  returned his checks because (1) the October 2018 check bore a

  “Oct. HOA + Sp. Assessment” notation; and (2) the November 2018

  check was accompanied by a letter that said, “This check is

  intended to cover my Nov. HOA fees plus the final eighteen

  installments on the special assessment.” Briargate rejected those

  checks because Nelson had directed that they be applied in a

  manner contrary to the allocation specified in the February 2015

  Resolution.

¶ 13   Nelson did not attempt to make any other payments but

  continued to “offset” amounts Briargate claimed were owed to it

  against the amount of the judgments owed to him.

¶ 14   The parties went to trial in June 2019. Nelson, a licensed

  attorney, represented himself. At the conclusion of the trial, the

  parties submitted written closing arguments. As pertinent here,

  Nelson argued that (1) Briargate’s acceptance of checks between



  2 The checks were for $937.34 and $8,607.44, respectively.
  Although, as noted above, Nelson’s portion of the special
  assessment was $10,860, these attempted two payments (which
  were also inclusive of his regular monthly HOA assessments)
  totaled only $9,544.78.

                                    5
  June 2016 and March 2017, each with a restrictive endorsement,

  effected an accord and satisfaction of any prior debt; (2) Briargate’s

  nonaction with respect to, and ultimate rejection of, two checks —

  each of which had similar restrictions attached to it — operated to

  suspend any ongoing obligation; and (3) in any and all events, he

  was entitled to offset amounts he owed Briargate against amounts

  Briargate owed him from prior judgments.

¶ 15   In a written “Findings of Fact, Conclusions of Law, and Order,”

  the trial court rejected Nelson’s arguments. After determining that

  Nelson had unjustifiably breached his contractual obligations under

  the Declaration, the court entered judgment for Briargate and

  against Nelson for $21,467.48, plus 8% per annum prejudgment

  interest. And, finding that Briargate was the prevailing party, the

  court ordered Nelson to pay Briargate $19,219.68 in attorney fees

  and costs.

¶ 16   Nelson now appeals the trial court’s judgment and order.

                      II.   Accord and Satisfaction

¶ 17   Nelson contends that the trial court erred by rejecting his

  defense of accord and satisfaction. We disagree.




                                     6
¶ 18   Whether an accord and satisfaction exists presents a question

  of fact, R.A. Reither Constr., Inc. v. Wheatland Rural Elec. Ass’n, 680

  P.2d 1342, 1344 (Colo. App. 1984), upon which a trial court’s

  finding would ordinarily be subject to reversal only for clear error,

  see Indian Mountain Corp. v. Indian Mountain Metro. Dist., 2016

  COA 118M, ¶ 31.3 However, whether the court has applied the

  correct legal standard in making a finding of fact is a question of

  law that we review de novo. In Interest of C.T.G., 179 P.3d 213, 221

  (Colo. App. 2007).

¶ 19   “An accord is a contract under which an obligee promises to

  accept a stated performance in satisfaction of the obligor’s existing

  duty. Performance of the accord discharges the original duty.” R.A.

  Reither Constr., 680 P.2d at 1344. To establish an accord and

  satisfaction,

             it is necessary that the money should be
             offered in full satisfaction of the demand, and
             be accompanied by such acts and declarations
             as amount to a condition that the money, if

  3A trial court’s finding of fact is “clearly erroneous” if (1) it lacks
  support in the record; or (2) though it has some support in the
  evidence, “we are nonetheless left, after a review of the entire
  evidence, with the firm and definite conviction that a mistake has
  been made.” Indian Mountain Corp. v. Indian Mountain Metro. Dist.,
  2016 COA 118M, ¶ 31.

                                     7
             accepted, is accepted in satisfaction; and it
             must be such that the party to whom it is
             offered is bound to understand therefrom that
             if he takes it, he takes it subject to such
             conditions.

  Id. (quoting Hudson v. Am. Founders Life Ins. Co., 151 Colo. 54, 63-

  64, 377 P.2d 391, 396 (1962)); see Anderson v. Rosebrook, 737 P.2d

  417, 419-20 (Colo. 1987) (same).

¶ 20   Under section 4-3-311(a) and (b), C.R.S. 2020, of the Colorado

  Uniform Commercial Code (CUCC), subject to exceptions not

  applicable here, a claim is discharged so long as (1) the person

  against whom the claim is asserted in good faith tendered an

  instrument to the claimant in full satisfaction of the claim; (2) the

  amount of the claim was unliquidated or subject to a bona fide

  dispute; (3) the claimant obtained payment of the instrument; and

  (4) the instrument or an accompanying written communication

  contained a conspicuous statement to the effect that the instrument

  was tendered as full satisfaction of the claim.

¶ 21   The burden is on the debtor to prove that an accord and

  satisfaction was reached. See § 4-3-311 cmt. 4 (“The person

  seeking the accord and satisfaction must prove that the




                                     8
  requirements of [the statute] are met.”); McMahon Food Corp. v.

  Burger Dairy Co., 103 F.3d 1307, 1313 (7th Cir. 1996) (same).

¶ 22   The trial court rejected Nelson’s accord and satisfaction

  defense based on its conclusion that Nelson did not satisfy the first

  (“good faith”) element of the defense.

¶ 23   For CUCC purposes, “‘[g]ood faith’ means honesty in fact and

  the observance of reasonable commercial standards of fair dealing.”

  § 4-3-103(4), C.R.S. 2020. Official comment 4 to section 4-3-311

  states, in relevant part,

             [an] example of lack of good faith is found in
             the practice of some business debtors in
             routinely printing full satisfaction language on
             their check stocks so that all or a large part of
             the debts of the debtor are paid by checks
             bearing the full satisfaction language, whether
             or not there is any dispute with the creditor.
             Under such a practice the claimant cannot be
             sure whether a tender in full satisfaction is or
             is not being made. Use of a check on which
             full satisfaction language was affixed routinely
             pursuant to such a business practice may
             prevent an accord and satisfaction on the
             ground that the check was not tendered in
             good faith . . . .

  (Emphasis added.)

¶ 24   Relying on this comment, the trial court found that Nelson had

  not acted in good faith because (1) he had put “HOA Account —


                                     9
  Payment in Full” on “every check, regardless of the existence of a

  dispute over the outstanding balance of his HOA account”; and (2)

  one of these checks was dated August 26, 2016, prior to Nelson’s

  knowledge of his delinquent balance as of September 2016:

             Mr. Nelson was still in the process of verifying
             the origin of the 2016 special assessment while
             sending payments by check to Briargate. . . .
             Nelson’s routine of writing full satisfaction
             language on checks to Briargate[,] and
             Briargate’s advising Mr. Nelson of the
             outstanding balance on his account, leads the
             Court to find that Mr. Nelson’s restrictive
             endorsement checks were not a good faith
             effort to establish an accord and satisfaction.

¶ 25   Nelson asserts the trial court erred in concluding that he did

  not act in good faith. Specifically, Nelson points out that he did not

  “pre-print” the full satisfaction language on his checks in the same

  fashion as the “business debtors” in the example given in official

  comment 4. Consequently, Nelson insists, the trial court’s reliance

  on official comment 4 was misplaced.

¶ 26   There is no published Colorado authority discussing or

  applying either the definition of “good faith” in section 4-3-103(a)(4)

  or the “good faith” element of section 4-3-311. “When a Colorado

  statute is patterned after a model code, as the Colorado statute is



                                    10
  on the UCC, we may draw upon available persuasive authority in

  reaching our decision.” Georg v. Metro Fixtures Contractors, Inc.,

  178 P.3d 1209, 1212 (Colo. 2008).

¶ 27   In Lupia v. Medicredit, Inc., 445 F. Supp. 3d 1271 (D. Colo.

  2020), the federal district court for the District of Colorado applied

  section 4-3-103(a)(4), section 4-3-311, and comment 4 to section 4-

  3-311.

¶ 28   In Lupia, a patient was charged approximately $21,893 for

  medical services at a hospital; her insurance company sent a check

  to the hospital for approximately $7,154 containing full satisfaction

  language printed on its back; and she received a copy of the

  payment from the insurance company along with an explanation of

  benefits stating “Member Responsibility: $0.00.” 445 F. Supp. 3d at

  1277-78. “Believing she owed nothing further, [the patient] refused

  to pay” a bill sent to her from the hospital for the remaining balance

  of the charge. Id.

¶ 29   Relying on comment 4 to section 4-3-311, the federal district

  court concluded that the patient “failed to establish that [her

  insurer’s] partial payment constituted an accord and satisfaction”:




                                    11
            Although it is not clear that the inclusion of
            accord and satisfaction language on its checks
            was [the insurer’s] standard business practice,
            the language plainly appears to be pre-printed
            on the check, suggesting such may be the
            case. Therefore, it is some evidence of a lack
            of good faith. However, [the patient], whose
            burden of proof it is to show good faith, offers
            nothing to countermand this suggestion. She
            does not show, for instance, that [the insurer]
            included this endorsement only on checks
            where it had a bona fide dispute about the
            amount of payment, or indeed offer any
            evidence suggesting how [the insurer]
            concluded that the submitted charges were not
            fully compensable. That [the patient] at the
            time of her admission to [the hospital] signed
            an agreement wherein she “acknowledge[d] full
            financial responsibility for, and agree[d] to pay,
            all charges . . . not otherwise paid by my
            health insurance” also weighs against a finding
            of good faith, which [the patient] has not
            rebutted with any competent evidence.

  Lupia, 445 F. Supp. 3d at 1285.

¶ 30   The court’s analysis in Lupia is instructive. Unlike in Lupia,

  there is no suggestion that Nelson’s handwritten “payment in full”

  language on the checks to Briargate reflected an across-the-board

  business practice on his part. But it does appear to have been his

  standard practice vis-a-vis Briargate — and, perhaps more

  importantly — without disputing any particular debt.




                                    12
¶ 31   In its order, the trial court referenced Nelson sending a check

  with accord and satisfaction language on it to Briargate before he

  had any notice of the special assessment for the roof. The record

  goes further than that, however: Nelson himself testified that he’d

  been handwriting restrictive endorsements on his checks to

  Briargate for months before he wrote the check upon which the

  court relied.

¶ 32   Further, as in Lupia, Nelson presented no evidence that the

  special assessment for the insurance deductible for the roof — or

  any other special assessment, for that matter — was either

  illegitimate or excessive. Nelson’s only challenge to the legitimacy of

  the roof assessment was that a dollar amount was not mentioned in

  the initial letter notifying him of it. Ultimately, in September 2016

  when he found out the amount, he did not challenge it, other than

  to say he didn’t owe it because he had in law reached an accord and

  satisfaction with Briargate.4



  4 To the extent that Nelson argues Briargate’s underlying basis for
  the assessment was somehow unsatisfactory, Nelson does not
  assert that he voiced his objection to Briargate’s decision to repair
  the roof. Nelson’s argument is not properly before us, then.


                                    13
¶ 33     In a similar fashion, Nelson’s submission of “payment in full”

  checks every month in the same amount,5 despite accruing late

  charges, interest, and fees on the unpaid special assessment for the

  roof, was indicative of a lack of good faith.

¶ 34     Under these circumstances, we cannot fault the trial court for

  concluding that Nelson had not carried his burden of establishing a

  proper accord and satisfaction. Consequently, he is not entitled to

  reversal on this ground.

             III.   Checks Tendered by, but Returned to, Nelson

¶ 35     Nelson contends the trial court erred by holding that Briargate

  was entitled to sue and recover damages for payments it received,

  but refused to accept, in October and November 2018. More

  specifically, he asserts that (1) Briargate wrongfully rejected these

  payments and (2) at the very least his obligations to Briargate were

  suspended during the time his checks were “taken” by Briargate.

  We disagree with the first assertion but agree with the second.




  5   The amount encompassed only his base, monthly HOA dues.

                                     14
                 A.        Briargate’s Rejection of the Checks

¶ 36   Nelson had noted on one check, and in a letter accompanying

  the other check, that the payments encompassed by the checks

  were to be used for a regular and a special assessment. But, as

  Briargate noted, Nelson’s directives were contrary to the manner in

  which late payments were to be allocated by Briargate under the

  February 2015 Resolution.

¶ 37   “If a debtor directs the application of a payment, the duty is

  thereby imposed on the creditor, regardless of whether he does or

  does not agree or consent to the debtor’s request, to apply the

  money as directed, or return it to the debtor . . . .” Mumm v. Taylor,

  121 Colo. 157, 163, 213 P.2d 836, 840 (1950) (emphasis added).

¶ 38   Briargate was under no duty to accept the checks.

                      B.      Suspension of the Obligation

¶ 39   Under section 4-3-310(b), C.R.S. 2020, “[u]nless otherwise

  agreed . . . if a note or an uncertified check is taken for an

  obligation, the obligation is suspended to the same extent the

  obligation would be discharged if an amount of money equal to the

  amount of the instrument were taken . . . .” And, “[i]n the case of




                                        15
  an uncertified check, suspension of the obligation continues until

  dishonor of the check or until it is paid or certified.” Id.

¶ 40   The two checks at issue here are the uncertified ones Nelson

  sent Briargate in October 2018 and November 2018 — for $937.34

  and $8,607.44, respectively — and that Briargate returned to him,

  uncashed.

¶ 41   Nelson asserts that his delivery of the checks, and Briargate’s

  retention of them before returning them, constituted a “taking” of

  the checks for purposes of section 4-3-310(b). Briargate, however,

  insists that since it did not cash the checks and returned them to

  Nelson, Briargate never “took” the checks under the statute.

¶ 42   In Fifth Third Bank v. Jones, 168 P.3d 1 (Colo. App. 2007), a

  debtor sent a certified check to pay a debt at the bank. A bank

  representative “noted receipt of the check in the bank records and

  forwarded it to the payoff department.” Id. at 2. A week later, the

  parties learned that the check had been lost, and the bank decided

  that the debtor had not satisfied his obligation.

¶ 43   Section 4-3-310(a) provides that

              [u]nless otherwise agreed, if a certified
              check . . . is taken for an obligation, the
              obligation is discharged to the same extent


                                     16
            discharge would result if an amount of money
            equal to the amount of the instrument were
            taken in payment of the obligation.

¶ 44   The division in Fifth Third Bank was tasked with considering

  whether the bank had “taken” the check while internal procedures

  at the bank were pending. Noting comment 2 to the statute, the

  division concluded that “the taking for an obligation occurs

  simultaneously with the giving of the payment.” Fifth Third Bank,

  168 P.3d at 2; see § 4-3-310(a) cmt. 2 (the check “is given in

  payment of an obligation”). Therefore, the bank had “taken” the

  check.

¶ 45   The division in Fifth Third Bank addressed the meaning of the

  word “taken” in the context of section 4-3-310(a) dealing with

  certified checks. Here, we consider the meaning of that term as

  used in 4-3-310(b) dealing with uncertified checks. No matter. The

  concept remains the same regardless of the type of check.

¶ 46   In Scalise v. American Employers Insurance Co., 789 A.2d

  1066, 1070 (Conn. App. Ct. 2002), the appellate court recognized

  that “the delivery of a note or an uncertified check suspends an

  obligation to pay” until dishonor of the note or check or until either

  is paid. (Emphasis added.) “A check is . . . often referred to as


                                    17
  conditional payment, the condition being its collectability from the

  bank on which it is drawn.” Id. at 1071 (citation omitted). Because

  the date of payment would then “relate back” to the day the creditor

  “took” payment from the debtor, it is logical that, until the check is

  cashed, the debtor’s obligation is suspended.

¶ 47   The trial court in Scalise provided a well-reasoned example of

  why the timing for a “taken” check is important:

            Suppose an individual pays a telephone bill by
            check on April 1 but the telephone company
            does not deposit the check until 30 days later.
            To hold that the obligation is discharged upon
            the check clearing would allow the telephone
            company to argue that the bill was paid late
            and charge the individual a late fee. The
            telephone company would benefit from its own
            delay by penalizing the individual for the late
            deposit. If the check did not clear, however,
            then the telephone company would have a
            cause of action against the individual.

  Scalise v. Am. Emps. Ins. Co., No. CV 970158687S, 2000 WL

  765121, at *3 n.8 (Conn. Super. Ct. May 25, 2000) (unpublished

  opinion), aff’d, 789 A.2d 1066.

¶ 48   Here, it is undisputed that Briargate returned the checks to

  Nelson. The effect of the statute, then, “does no more than

  recognize the uncertainty attendant upon an uncertified and unpaid



                                    18
  check and suspends the obligation until that uncertainty is

  resolved.” France v. Ford Motor Credit Co., 913 S.W.2d 770, 772

  (Ark. 1996). It follows that during the time Briargate had

  possession of (that is, had “taken”) the checks before returning

  them to Nelson, the account was “uncertain,” and thus had been

  suspended. The suspension ended when Briargate returned the

  checks.

¶ 49   The consequence of all this is not that Nelson’s obligations

  were suspended until the outcome of the trial; they were suspended

  to the extent of the amounts on the checks, and only for the time it

  took for Briargate to return the checks. It appears to us that the

  court erroneously included in the judgment late fees, interest, and

  penalties for the apparently short times Nelson’s obligations were

  suspended.6 Consequently, the judgment will have to be

  recalculated. Because we are not capable of making the findings of




  6 Briargate purported to have returned the October 2, 2018, check
  by a letter dated October 15, 2018. Briargate purported to have
  returned the November 5, 2018, check by a letter dated December
  11, 2018.


                                   19
  fact necessary to make these determinations, a remand to the trial

  court for this purpose is required.

                           IV.   Equitable Offset

¶ 50   We reject Nelson’s contention that the trial court erred by not

  offsetting what he owed Briargate against what it owed him from

  prior judgments.

¶ 51   “A ‘setoff’ is ‘a debtor’s right to reduce the amount of a debt by

  any sum the creditor owes the debtor; the counterbalancing sum

  owed by the creditor.’” Rivera v. Am. Fam. Ins. Grp., 2012 COA 175,

  ¶ 16 (quoting Black’s Law Dictionary 1496 (9th ed. 2009)); see In re

  Adamic, 291 B.R. 175, 181 (Bankr. D. Colo. 2003) (“The right of

  setoff (also called ‘offset’) allows entities that owe each other money

  to apply their mutual debts against each other, thereby avoiding

  ‘the absurdity of making A pay B when B owes A.’” (quoting Citizens

  Bank of Md. v. Strumpf, 516 U.S. 16, 18 (1995))).

¶ 52   The right of setoff is a common law right. United States v.

  Munsey Tr. Co. of Wash., D.C., 332 U.S. 234, 239 (1947); see In re

  Balducci Oil Co., 33 B.R. 847, 850-51 (Bankr. D. Colo. 1983)

  (“In Colorado, the doctrine of setoff has long been recognized.”);

  Marso v. Homeowners Realty, Inc., 2018 COA 15M, ¶¶ 23-46


                                     20
  (recognizing “common law setoff rules”). As such, the right can be

  prohibited, waived, or relinquished by statute, regulation, or

  agreement. See Kailey v. Chambers, 261 P.3d 792, 798 (Colo. App.

  2011) (noting that the General Assembly may change common law

  through legislation “manifest[ing] its intent expressly or by clear

  implication”); James Constr. Grp., LLC v. Westlake Chem. Corp., 594

  S.W.3d 722, 764 (Tex. App. 2019) (“Parties can waive common law

  rights by agreement, and we respect their freedom of contract to do

  so.”) (footnote omitted); cf. Ensley, Inc. v. United States, 114 Fed. Cl.

  704, 714 (2014) (“[T]he government’s common law setoff rights can

  be defeated or constricted only by ‘explicit contractual, statutory, or

  regulatory language.’” (quoting J.G.B. Enters., Inc. v. United States,

  497 F.3d 1259, 1261 (Fed. Cir. 2007))).

¶ 53   Here, the trial court ruled that Nelson “was contractually

  barred from offsetting his obligation to pay assessments for any

  reason.”7




  7 Nelson asserts that the trial court also decided that the doctrine of
  equitable offset is “limited to bankruptcy cases.” The court did not,
  though, decide that. The court simply found inapplicable the
  bankruptcy cases upon which Nelson relied.

                                     21
¶ 54   “HOA by-laws and Declaration[s] are contracts.” Keller v. Kay,

  96 N.Y.S.3d 605, 607-08 (App. Div. 2019); see Swan Creek Vill.

  Homeowners Ass’n v. Warne, 2006 UT 22, ¶ 50, 134 P.3d 1122,

  1132 (“[T]he Declaration constitutes a contract between the HOA

  and its members and . . . a recorded Declaration imparts notice of

  its contractual terms to all who acquire property subject to it.”); cf.

  Park Place Ests. Homeowners Ass’n v. Naber, 35 Cal. Rptr. 2d 51,

  53-54 (Ct. App. 1994) (holding setoffs to HOAs are barred as against

  public policy); Trs. of Prince Condo. Tr. v. Prosser, 592 N.E.2d 1301,

  1302 (Mass. 1992) (barring setoff to the equivalent of an HOA as

  contrary to public policy).

¶ 55   Here, article 11, section 11.1 of the Declaration governing the

  HOA provides that “[a]ll assessments shall be payable in accordance

  with the levy thereof and in accordance with the provisions of this

  Declaration, and no offsets or deductions thereof shall be permitted

  for any reason . . . .” (Emphasis added.)

¶ 56   This provision supports the trial court’s ruling. But Nelson

  asserts that because the Declaration upon which the HOA relied

  was recorded on November 2, 2017, it could not bar his right to

  offset debts prior to that date.


                                     22
¶ 57   Even assuming Nelson was correct in his assertion, it would

  do him no good. That is because any common law right to offset

  damages is, in our view, barred by the public policy of the Colorado

  Common Interest Ownership Act (CCIOA), sections 38-33.3-101

  to -402, C.R.S. 2020.

¶ 58   Pursuant to section 38-33.3-315(6), C.R.S. 2020, “[e]ach unit

  owner is liable for assessments made against such owner’s unit

  during the period of ownership of such unit.” This is so because “it

  is in the best interests of the state and its citizens to establish a

  clear, comprehensive, and uniform framework for the creation and

  operation of” condominiums. § 38-33.3-102(1)(a), C.R.S. 2020.

  Thus, “the economic prosperity of Colorado is dependent upon”

  financially strengthening homeowners’ associations in part “by

  increasing the association’s powers to collect delinquent

  assessments, late charges, fines, and enforcement costs.” § 38-

  33.3-102(1)(b).

¶ 59   “Permitting a unit owner’s duty to pay assessments to be

  nullified [by a claim of offset] would . . . threaten the financial

  stability of condominium associations throughout this state.”




                                     23
Spanish Ct. Two Condo. Ass’n v. Carlson, 2014 IL 115342, ¶ 31, 12

N.E.3d 1, 9.

          Whatever grievance a unit owner may have
          against the condominium trustees must not be
          permitted to affect the collection of lawfully
          assessed common area expense charges. A
          system that would tolerate a unit owner’s
          refusal to pay an assessment because the unit
          owner asserts a grievance, even a seemingly
          meritorious one, would threaten the financial
          integrity of the entire condominium
          operation. For the same reason that taxpayers
          may not lawfully decline to pay lawfully
          assessed taxes because of some grievance or
          claim against the taxing governmental unit, a
          condominium unit owner may not decline to
          pay lawful assessments.

Prosser, 592 N.E.2d at 1302 (“[T]here is no right to a set-off against

a lawfully imposed condominium charge.”); see also, e.g., Naber, 35

Cal. Rptr. 2d at 53 n.5 (same); Mountain View Condo. Ass’n of

Vernon, Conn., Inc. v. Rumford Assocs., IV, No. CV 9455693S, 1997

WL 120254, at *1-7 (Conn. Super. Ct. Mar. 4, 1997) (unpublished

opinion) (same); Park Ctr. Condo. Council v. Epps, No. 95C-05-033-

WTQ, 1997 WL 817875, at *2-4 (Del. Super. Ct. May 16, 1997)

(unpublished opinion) (same); Pooser v. Lovett Square Townhomes

Owners’ Ass’n, 702 S.W.2d 226, 231 (Tex. App. 1985) (same).




                                  24
¶ 60    We are persuaded by these authorities and, consequently,

  conclude that the trial court did not err by denying Nelson’s defense

  of setoff.

                          V.    Double Recovery

¶ 61    Nelson next contends the trial court erred by admitting

  evidence of a December 2018 check for impeachment purposes

  only. According to him, it should have also been admitted as

  substantive evidence that he had paid down his account. We

  conclude that reversal is not warranted.

¶ 62    At trial, Nelson testified that he consistently dated and mailed

  his checks on the same day to prove certain checks were not late.

  However, Briargate’s counsel presented a $485.84 check written by

  Nelson dated December 6, 2018, which, according to the envelope,

  wasn’t postmarked until sometime in late December 2018.8 The

  trial court admitted the check and the envelope into evidence over

  Nelson’s objection for “impeachment purposes.”

¶ 63    Briargate’s ledger indicated that Briargate had deposited the

  December 2018 check on January 7, 2019, and applied it as a


  8The exact date was illegible but the parties agreed it was “well
  after December 6, [2018].”

                                    25
  “legal payment.” However, the trial court had excluded a portion of

  Briargate’s ledger reflecting Nelson’s account, stating it “will not

  consider any entries after December 1, 2018,” for “either side.”

  Consequently, the trial court calculated Briargate’s damages

  between June 1, 2016, and December 1, 2018.

¶ 64   The effect of the court’s orders, Nelson asserts, was to allow

  Briargate a double recovery on his $485.84 check: once when

  Briargate cashed his check, and a second time, as part of the

  judgment owed by Nelson to Briargate.

¶ 65   Significantly, at no time during trial did Nelson argue that the

  trial court’s rulings gave Briargate a right of double recovery: not

  when the check was admitted for impeachment purposes only; not

  when the court announced it would not consider ledger entries after

  December 1, 2018, for calculating damages; and not in written

  arguments, either. The first time Nelson raised it was after trial, in

  his C.R.C.P. 59 motion for post-trial relief.

¶ 66   Objections to trial court rulings must be made

  contemporaneously with the court’s actions before appellate review

  is afforded. See Suydam v. LFI Fort Pierce, Inc., 2020 COA 144M,

  ¶ 80. Arguments made, as here, for the first time in a post-trial


                                     26
  motion are too late and, consequently, are deemed waived for

  purposes of appeal. See Affiniti Colo., LLC v. Kissinger & Fellman,

  P.C., 2019 COA 147, ¶ 47 (collecting post-trial motion for

  reconsideration cases); Fid. Nat’l Title Co. v. First Am. Title Ins. Co.,

  2013 COA 80, ¶ 51 (defense first raised in post-trial motion wasn’t

  preserved for appeal); see also People v. Schaufele, 2014 CO 43,

  ¶ 49 (Boatright, J., concurring in the judgment) (“Motions for

  reconsideration are designed to correct erroneous court rulings;

  they are not designed to allow parties to present new legal

  arguments for the first time and then appeal their denial . . . .”).

¶ 67   Consequently, reversal is not warranted on this ground.

                       VI.   Attorney Fees and Costs

¶ 68   Nelson appeals the trial court’s award of costs and attorney

  fees. And both parties request awards of costs and attorney fees

  incurred on appeal. We conclude that Briargate alone is entitled to

  fees and costs.

¶ 69   Section 38-33.3-123(1)(c), C.R.S. 2020, provides: “In any civil

  action to enforce or defend the provisions of this article or of the

  declaration, bylaws, articles, or rules and regulations, the court




                                      27
  shall award reasonable attorney fees, costs, and costs of collection

  to the prevailing party.”

¶ 70   We have concluded that, apart from a relatively minor issue

  regarding the amount of damages, the trial court properly entered

  judgment for Briargate. Consequently, Briargate was entitled in the

  trial court to an award of attorney fees as the prevailing party.

  Briargate is also entitled to attorney fees and costs for successfully

  defending its judgment on appeal. Nelson is not entitled to his fees

  and costs on appeal.

                              VII. Disposition

¶ 71   The judgment is affirmed in part, reverse in part, the order is

  affirmed, and the matter is remanded to the trial court with

  directions to (1) determine the extent to which the judgment

  includes fees or interest assessed during the short time Briargate

  retained Nelson’s October and December 2018 checks before

  returning them; (2) reduce Briargate’s judgment in that amount;

  and (3) award Briargate its reasonable attorney fees and costs

  incurred on appeal.

       JUDGE FREYRE and JUDGE YUN concur.




                                    28